Citation Nr: 1208517	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-39 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fungus of the toenails and feet.

2.  Entitlement to service connection for a disorder of the bilateral hands and arms, to include as due to a service-connected cervical disability and to include fibromyalgia, including as qualifying chronic disability.

3.  Entitlement to an increased rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a higher initial rating in excess of 10 percent for a cervical disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2003.  The Veteran served in Southeast Asia from April 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Due to the Veteran's place of residence, the Roanoke, Virginia, RO has assumed jurisdiction in this matter.  In September 2011, the Veteran testified at a Board personal hearing before the undersigned Veterans Law Judge, seated in Washington, DC (Central Office hearing).  A transcript is of record.  At the hearing in September 2011, the Veteran submitted additional evidence with a signed waiver of agency of original jurisdiction (AOJ) review.

In the May 2008 rating decision from which this appeal arises, the RO also denied service connection for a cervical disability.  The Veteran appealed the denial of service connection to the Board.  In a November 2010 rating decision, the Roanoke RO granted service connection for a cervical disability, assigning a 10 percent initial disability rating; therefore, service connection for a cervical disability is not in appellate status and is not before the Board.  In September 2011, the Veteran filed a Notice of Disagreement (NOD), expressing disagreement with the initial 10 percent rating assigned for the service-connected cervical disability.  A review of the physical claims file and the "Virtual VA" records does not reflect that a Statement of the Case (SOC) has been issued regarding the issue of a higher initial rating for a cervical disability.  Under these circumstances, as a timely NOD was received following the November 2010 notice of the RO's rating decision, but no SOC appears to have been issued in regards to this issue, the Board must remand this issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this issue has been listed on the title page of this decision.

The issues of service connection for arthritis of the hands and arms, an increased rating for GERD, and a higher initial rating for a cervical disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

At the September 2011 Board personal hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of service connection for fungus of the toenails and feet.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have been met regarding the claim for service connection for fungus of the toenails and feet.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Veteran may withdraw a Substantive Appeal by telling the Board of the decision to withdraw on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the September 2011 Board personal hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board on the record that she wished to withdraw the issue of service connection for fungus of the toenails and feet.

As the Veteran has withdrawn her appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review service connection for fungus of the toenails and feet, and it is dismissed.


ORDER

The appeal for service connection for fungus of the toenails and feet is dismissed.


REMAND

The Board finds that additional development is required before the issues on appeal of service connection for a disorder of the bilateral hands and arms, and an increased rating for GERD on appeal are ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2011).  Moreover, the issuance of a SOC is required regarding the higher initial rating for a cervical disability.

Initial Rating for a Cervical Disability

As noted above, in a November 2010 rating decision, the Roanoke RO granted service connection for a cervical disability, assigning a 10 percent initial disability rating.  In September 2011, the Veteran filed a Notice of Disagreement (NOD), expressing disagreement with the initial 10 percent rating assigned for the service-connected cervical disability.  A review of the physical claims file and the "Virtual VA" records does not indicate that a Statement of the Case (SOC) has been issued regarding the appealed higher initial rating for a cervical disability.  Under these circumstances, as a timely NOD was received following the November 2010 notice of the RO's rating decision, but no SOC has been issued in regards to this issue, the Board must remand this issue for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 238.

Service Connection for a Disorder of the Bilateral Hands and Arms

Regarding service connection for a disorder of the bilateral hands and arms, the Board notes that the Veteran initially reported that she was seeking service connection for an arthritis disorder of the bilateral hands and arms.  In an August 2010 VA medical examination report, provided to determine the nature and etiology of any arthritic disorders, a VA examiner indicated that X-rays of the bilateral shoulders, elbows, wrists, and hands were normal.  Upon testing, the only noted symptomatology regarding the bilateral hands and arms was some tenderness in the upper arms and forearms.  

Having reviewed the claims file, the Board notes that, in an April 2009 private rheumatology consult record, the Veteran reported experiencing aches and pains all over.  After an examination, the private rheumatologist diagnosed fibromyalgia.

At the September 2011 Board personal hearing, the Veteran testified that she experienced aches and pains in the bilateral hands and arms, to include the muscles thereof.  She also reported having pain reaching her scalp to her lower back.  The Veteran stated that she was unsure if the pains were caused by arthritis, radiculopathy related to her service-connected cervical disability, fibromyalgia, or some other disorder.  The Veteran indicated that she wanted to seek service connection for whatever disorder was causing the pain.   

The Veteran served in Southeast Asia during the period of the Persian Gulf War.  Compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, following such service. 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and, (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or 
(C) any diagnosed illness that the VA Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1). 

In addition, under section 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3). 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

For the purposes of 38 C.F.R. § 3.317(a)(1), objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

As noted above, the Veteran was provided with an examination to determine the nature and etiology of any arthritis disorder of the hands and arms; however, the Veteran was not provided with a VA examination to determine whether the Veteran's diagnosed pain symptomatology in the hands and arms resulted from fibromyalgia, neuropathy from the service-connected cervical spine disability, or an undiagnosed illness or medically unexplained chronic multisymptom illness (such as fibromyalgia) that may be presumed to be related to service, as suggested by the Veteran.  

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (West 2002 & Supp. 2011).  The United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

The Board notes that the Veteran has reported pain in the arms and hands.  The Veteran currently has diagnoses for fibromyalgia and a service-connected cervical disability, manifested by kyphosis and right-sided foraminal narrowing of the cervical spine.  At the September 2011 Board personal hearing, the Veteran suggested that the pains in the arms and hands could be related to the service-connected cervical disability or the diagnosed fibromyalgia.   

As the Veteran is a Persian Gulf veteran with diagnosed fibromyalgia in addition to a service-connected cervical disability, and has submitted evidence in the form of testimony suggesting these disabilities may be associated with the current pains in her arms and hands, the record contains sufficient evidence to warrant a VA examination and medical opinion under the low threshold of McLendon.  Therefore, a VA examination is necessary to determine the nature and etiology of any disorder of the hands and arms.



Increased Rating for GERD

Regarding an increased rating for service-connected GERD, the Board notes that the Veteran has not been provided with a VA medical examination to determine the severity of her GERD.  The record indicates that VA attempted to provide the Veteran with said VA medical examinations twice during the pendency of this appeal.  At the September 2011 Board personal hearing, the Veteran stated that she was unable to attend the first scheduled VA medical examination due to a work situation and that she could not attend the second scheduled VA medical examination as her child was sick with an ear infection at the time.  In order to assist the Veteran, the Board will remand this in order to provide the Veteran with an opportunity to attend a VA medical examination to determine the current severity of the GERD.  The Veteran is advised to appear and participate in any scheduled VA examination, as the failure to do so may result in denial of an increased rating for GERD.  See 38 C.F.R. § 3.655 (2011). 

Accordingly, the issues of service connection for arthritis of the hands and arms, an increased rating for GERD, and a higher initial rating for a cervical disability are addressed are REMANDED for the following action:

1.  The AMC/RO should issue the Veteran and her representative a SOC on the issue of a higher initial rating for a cervical disability.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, she must file a timely substantive appeal responding to the SOC.  Should the Veteran or her representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2.  The AMC/RO should contact the Veteran and request that she identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who provided treatment for a cervical disability, fibromyalgia, or pains in her arms and hands since September 2011, the date of the last private treatment record on file.  When the requested information and any necessary authorizations have been received, the AMC/RO should attempt to obtain copies of all pertinent records which have not already been obtained.

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination that conforms to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  

a.  The VA examiner should note and detail all reported symptoms of orthopedic and neurological problems, to include any potential radiculopathy.  The examiner should conduct a comprehensive general medical examination, provide details about the onset, frequency, duration, and severity of all symptoms, such as aches and pains, and state what precipitates and what relieves them.  If the Veteran is experiencing radiculopathy of the cervical spine, such should be noted in the examination report.  

b.  The VA examiner should list all diagnosed disabilities and state which symptoms are associated with each disability.  If all symptoms (such as pain of the upper and/or lower extremities) are associated with diagnosed condition(s), additional specialist examinations may be provided at the VA examiner's discretion.  

c.  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis. 

d.  If the VA examiner diagnoses fibromyalgia, the VA examiner should offer an opinion as to whether it was manifested to a degree of 10 percent or more under Diagnostic Code under 38 C.F.R. § 4.71a, Diagnostic Code 5025 prior to December 31, 2011.  Specifically, the VA examiner should state as to whether at any time since service the Veteran's fibromyalgia was manifested by symptoms requiring continuous medication for control.

e.  For each diagnosed disorder of the bilateral hands and arms, other than a neurological disorder related to the service-connected cervical spine disability, the VA examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the diagnosed disability was incurred in or aggravated by service.   If a neurological disorder of the cervical spine is causing symptomatology in the hands and arms, such should also be noted in the report.  

f.  The VA examiner should set forth all examination findings, along with the complete rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate) in a typewritten report. 

4.  The AMC/RO should schedule the Veteran for a VA examination to determine the current degree of severity of GERD.  The VA examiner should review the claims file and should note that review in the report.  The VA examiner should identify the nature, frequency, and severity of all current manifestations of GERD.  The VA examiner should state whether or not the Veteran has persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, pain, vomiting, material weight loss, hematemesis, melena, or moderate anemia.  The VA examiner should state whether the symptoms are productive of severe impairment of health, considerable impairment of health, or less than considerable impairment of health.  The rationale for all opinions expressed should be provided.

5.  After the completion of the above, the AMC/RO should re-adjudicate service connection for a disorder of the bilateral arms and hands, to include as due to a cervical disability and to include fibromyalgia as a chronic qualifying disability, and an increased rating for service-connected GERD.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


